]El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
Morales fné convicto del delito de acometimiento grave y alega que la corte de distrito cometió error al sostener un juramento y que la sentencia condenatoria fué, por ende, con-traria a derecho. Una moción en que se solicitaba el archivo de la causa estaba basada en el artículo 22 del Código de En-juiciamiento Criminal y en los artículos 559 del Código Penal y 392 del Código Político. Esta contenía una aseveración vaga al efecto de que la denuncia no estaba jurada debida-mente según exigen esos artículos y que el juramento era nulo.
La argumentación se dirige a un supuesto defecto en la firma del denunciante más bien que a cualquiera irregulari-dad del juramento. Esta asume la existencia de hechos no revelados por los autos que tenemos a la vista. Estos últi-mos no demuestran que el juez de distrito resolviera la mo-ción, ni que le fuera sometida. Tampoco denota que el de-nunciante hiciera su marca en vez de firmar la denuncia. Por el contrario, la denuncia, tal cual ha sido transcrita en los autos, aparece suscrita en la forma ordinaria. Si una denuncia debe estar suscrita y jurada, si la marca hecha por un denunciante analfabeto debe ser atestiguada por otras per-sonas y si el declarar sin lugar una moción de archivo y so-breseimiento por haberse dejado de cumplir con estos requi-sitos es un error que da lugar a la revocación, son cuestiones que no es necesario resolver por ahora.

La sentencia apelada debe ser confirmada.